DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 06/23/2022 is acknowledged. Claims 12-14 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/23/2022.
Claims 1-11 are under examination.

Claim Interpretation
Claim 3 recites “for use in artificial insemination”, but the claims do not set forth any method/process steps. For the purposes of this Office action, claim 3 is interpreted as being directed to the recited sperm activator and the “for use” phrase is interpreted as an intended use.
Claims 9 and 10 recite “[a] preparation…comprising the sperm activator according to claim 1 and semen”. The preparations recited in claims 9 and 10 are interpreted as requiring a sperm-activating amount of the product of claim 1 in the composition. The preparation of claims 9 and 10 is also interpreted as a mixture of the sperm activator and semen.
Effective Filing Date
Applicant’s claim for domestic benefit and foreign priority are noted (see p. 5 of the Application Data Sheet). Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming foreign priority, the foreign priority date is the effective filing date of the claimed invention IF
the foreign application supports the claimed invention under 112(a), AND
the applicant has perfected the right of priority by providing:
a certified copy of the priority application, and
a translation of the priority application (if not in English).

In the instant case, the certified copy of the foreign priority application is not in English and no translation of the priority application is provided. Therefore, the effective filing date of the instant application is 08/23/2017.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. Claim 1 recites “[a] sperm activator whose active ingredient is a disrupted product of one or more cells selected from the group consisting of adipose tissue-derived stem cells, dental pulp-derived stem cells, bone marrow-derived stem cells, and umbilical cord blood-derived stem cells.” Claim 2 sets forth how the recited sperm activator is obtained, namely by (a) freezing, (b) disruption (e.g., treatment with a French press or a homogenizer; see paragraph [0018] of instant specification), (c) supernatant by centrifugation or (d) filtration. Thus, the broadest reasonable interpretation of the claimed sperm activator is adipose tissue-, dental pulp-, bone marrow- or umbilical cord-derived stem cells that have been disrupted by freezing, disruption, centrifugation or filtration. Claim 11 also recites the inclusion of semen in a preparation with the disrupted cells within a container containing separate compartments for the disrupted cells and semen. The claims are drawn to the statutory category of a composition of matter. See Step 1 of the Revised Guidelines for evaluating patentability under 35 USC 101.
The first prong of the two-prong inquiry for determining whether a claim is patent eligible is to consider whether it is directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exceptions—see Step 2A of the Revised Guidelines). The claims recite adipose tissue-, dental pulp-, bone marrow- or umbilical cord-derived stem cells that have been disrupted by freezing, disruption, centrifugation or filtration. Claims 4-7 recite the animals of origin from which the cells are derived and claim 8 recites that the sperm activator is filled in a container. Claim 11 recites two naturally occurring products, namely disrupted cells and semen in separate compartments within a container. The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart. See MPEP 2106.04(c)(II). In the instant case, all of the possible elements are indistinguishable from naturally occurring products. The disrupted cell composition is composed of partially purified cell components which are indistinguishable from the natural cell components. See also paragraphs [0016]-[0018] of the instant specification, which describes the recited cells and how they may be disrupted by freezing mechanical disruption, centrifugation or filtration. 
The disruption of the cells does not result in them having any distinct characteristics from intact cells with respect to their effect on sperm. For instance, the instant specification discloses at paragraph [0009] that the disrupted cell suspension of ASC activates sperm, and Applicant’s previous work demonstrates that intact adipose tissue-derived stem cells, bone marrow-derived stem cells and dental pulp-derived stem cells is also an effective sperm activating agent (see machine translation of JP2015-082987—submitted with IDS filed 02/25/2019). In addition, Albersen et al. (The Journal of Sexual Medicine Volume 7, Issue 10, October 2010, Pages 3331-3340) disclose that both adipocyte-derived stem cells (ADSCs) and their lysate were effective in improving erectile dysfunction in rats, thereby providing evidence that disrupted cells retain the regenerative properties from the cells in which they are derived. Further, the disrupted cells are partially purified cell components, which are natural products. Finally, the semen recited in claim 11 is a naturally occurring product. Thus, claims 1-8 and 11 are drawn to natural products and the answer to prong one of Step 2A in yes.
The second prong of Step 2A is to consider whether the claim recites additional elements that integrate the natural products into a practical application. This judicial exception is not integrated into a practical application because the claims do not recite any particular elements that transform the recited disrupted stem cells into a different state or render them markedly different from products found in nature. Regarding claim 8, the recitation of a container does not transform the disrupted cells into a different state or render them markedly different from that which occurs in nature. Regarding claim 11, the specification indicates that when mixed in certain amounts, the combination of the recited disrupted stem cells and semen, do have markedly different characteristics when mixed, namely the mixture results in increased sperm motility compared to controls (see paragraphs [0064]; [0071]-[0073] and Table 2 in the instant specification). These data suggest that combining the disrupted cells prepared in a particular concentration with semen in certain amounts result in greater sperm motility.  However, claim 11 stipulates that the disrupted cells and semen exist in separate compartments within a container, thus, there is no mixture. Therefore, claims 1-8 and 11 are not integrated into a practical application and the answer to prong two of Step 2A in no.
The final step in the consideration of whether a claim is patent eligible is to consider whether there are additional elements in the claims sufficient to amount to significantly more than the judicial exception (see Step 2B of the Revised Guidelines). The claims are silent with respect to any additional elements other than a generic container (claims 8 and 11). Although these claims recite a container, the use of a container to hold cells and other biological fluids is well-understood, routine and conventional activity already engaged in by the scientific community. Additionally, the claims recite the container at such a high level of generality that it merely tells a scientist to use whatever container he or she wishes to use. Therefore, the claim as a whole adds nothing significantly more to the “product of nature” itself. Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception amount to significantly more than the judicial exception.

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albersen et al. (The Journal of Sexual Medicine Volume 7, Issue 10, October 2010, Pages 3331-3340). Albersen et al. teach adipocyte-tissue derived stem cell (ADSC) lysate that was made by harvesting adipocytes from rats, culturing the cells in deionized water for 30 minutes at room temperature to allow for cell membranes rupture (mechanical disruption), and then subjecting them to freeze-thaw cycles (see the paragraph bridging pages 3332-3333 under the heading “Preparation of ADSC-Derived Lysate”), thus meeting the limitation of claims 1-2, 4 and 5. Since the disrupted cells were in a culture dish, this meets the limitation of a container, thus meeting the limitation of claim 8. 
Claim 3 recites that the purpose of the disrupted cells is “for use in artificial insemination”. According to MPEP 2111.02(II), the statements in the claims reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. In the instant case, the intended use phrase does not limit the structure of the recited disrupted cells, other than the requirement that they be compatible with treatment. Albersen et al. also teach that the disrupted ADSCs were effective at treating erectile dysfunction in a rat cavernous nerve crush injury model (p. 3334, Figure 1), thus demonstrating that the disrupted ADSCs are compatible with treatment. Since the cell lysate described by Albersen is identical to the claimed sperm activator, it must be capable of being used in the same manner as is claimed. See MPEP 2112.01(II) and (III) and In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963): “[f]rom the standpoint of patent law, a compound and all its properties are inseparable.”  Additionally, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Albersen et al. (cited above). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Albersen et al. teach adipocyte-tissue derived stem cell (ADSC) lysate that was made by harvesting adipocytes from rats, culturing the cells in deionized water for 30 minutes at room temperature to allow for cell membranes rupture (mechanical disruption), and then subjecting them to freeze-thaw cycles (see the paragraph bridging pages 3332-3333 under the heading “Preparation of ADSC-Derived Lysate”), thus meeting the limitation of claims 1-2, 4 and 5. Since the disrupted cells were in a culture dish, this meets the limitation of a container, thus meeting the limitation of claim 8. 
Claim 3 recites that the purpose of the disrupted cells is “for use in artificial insemination”. According to MPEP 2111.02(II), the statements in the claims reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. In the instant case, the intended use phrase does not limit the structure of the recited disrupted cells, other than the requirement that they be compatible with treatment. Albersen et al. also teach that the disrupted ADSCs were effective at treating erectile dysfunction in a rat cavernous nerve crush injury model (p. 3334, Figure 1), thus demonstrating that the disrupted ADSCs are compatible with treatment. Since the cell lysate described by Albersen is identical to the claimed sperm activator, it must be capable of being used in the same manner as is claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Albersen et al. does not teach that the sperm activator is from cells derived from a cow, pig, horse, goat or sheep (claim 6) or human (claim 7). Nevertheless, as noted above, Albersen et al. teach the harvesting of ADSCs from rats and the subsequent disruption of the ADSCs for treating a rat model for erectile dysfunction. It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to extract, culture and disrupt ADSCs from cow, pig, horse, goat, sheep or humans because are all mammals and absent evidence to the contrary, extraction of ADSCs and their subsequent disruption, whether from a rat, cow, pig, horse, goat, sheep or human would be obvious to one skilled in the art in view of teachings of Albersen et al.  Furthermore, in considering the disclosure of a reference, it is proper to consider not only the specific teachings of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom (In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968)). A reference must be considered, under 35 U.S.C. 103, not only for what it expressly teaches but also for what it fairly suggests. For instance, if treating a cow for a condition, it would be obvious to extract cells from a cow.
Regarding humans, erectile dysfunction is a common human condition, thus there is an inherent motivation to harvest human ADSCs for cell disruption. There is a motivation to harvest ADSCs from other mammals too, however, because Albersen et al. teach:
Recently, adipose-tissue derived stem cells (ADSCs), another type of mesenchymal stromal cells found perivascularly in the adipose tissue, have become a valuable resource in stem cell therapy because of their abundance and ease of isolation. ADSCs closely resemble BMSC in differentiation and therapeutic potential, and are capable of expressing and secreting a broad spectrum of growth factors and cytokines. (Citations omitted by examiner).

In summary, there is a motivation to isolate ADSCs from other mammals because of their “abundance and ease of isolation”. Finally, for this reason, namely “abundance and ease of isolation”, the person of ordinary skill in the art would have expected success in obtaining ADSCs and disrupting them from other mammals. Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagoya et al. (2015-082987—on IDS filed 02/25/2019—machine translation provided) in view of Albersen et al. (cited above). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Nagoya et al. teach artificial insemination with a mixture of adipose tissue derived cells (ADSCs) acting as a sperm activation agent in combination with sperm. Nagoya et al. teach that the animal can be a human, a swine, a cow, a horse, a goat, or a sheep. See pages 6-7 of the translation provided by Applicant. In addition, Nagoya et al. teach that the sperm and ADSCs are harvested from the same species and that when treating a particular species, ADSCs and sperm from the same species should be used (see p. 9, paragraph [0010] of the translation). Nagoya et al. teach that the sperm and sperm activation agent “may be put into suitable containers”, thus suggesting they may be stored together or separately (see p. 18, paragraph [0040]; p. 21, paragraph [0047] of the specification).
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Nagoya et al. do not teach the disruption of the ADSCs. Albersen et al. teach ADSC lysate that was made by harvesting adipocytes from rats, culturing the cells in deionized water for 30 minutes at room temperature to allow for cell membranes rupture (mechanical disruption) and then subjecting them to freeze-thaw cycles (see the paragraph bridging pages 3332-3333 under the heading “Preparation of ADSC-Derived Lysate”).
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Nagoya by disrupting the ADSCs because Albersen et al. teach that the disrupted ADSCs are equally effective at treating erectile dysfunction in a rat cavernous nerve crush model (p. 3334, especially Figure 1; p. 3338, left column, 1st paragraph). The person of ordinary skill in the art would have been motivated to use disrupted cells because Albersen et al. suggest that it is likely that the disrupted cells contain paracrine factors beneficial for treatment. In addition, it would be easier to make a treatment agent from disrupted cells since it would not require long term maintenance of cell cultures. For example, storage of cell lysate, which requires only cold temperatures (see p. 3333, left column, 1st paragraph), is easier than cell culture maintenance. Finally, the person of ordinary skill in the art could have reasonably expected success because of the comparable results Albersen et al. report when using either the ADSCs or the disrupted ADSCs.
Thus, the claims do not contribute anything non-obvious over the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/971,738 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to a therapeutic agent comprising adipose tissue-derived stem cells or bone marrow-derived stem cells that have been disrupted by mechanical means and filtration.
The differences between the claims of the ‘738 application and the instant application are as follows. The claims of the ‘738 application do not recite a container, nevertheless, the disrupted cells are intended as a therapeutic agent, thus, it would be obvious to include such an agent within a container. Further, the instantly claimed preparation is intended for use in artificial insemination, while that of the reference application is for use in treating erectile dysfunction. Nevertheless, other than the requirement that they be compatible with treatment, the intended use phrases do not limit the structure of the recited agents (see MPEP 2111.02(II)). Since the cell lysate recited in the claims of the ‘738 application is identical to that of the instantly claimed sperm activator, it must be capable of being used in the same manner. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649